                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    In re JOHN TAYLOR, BH7332,                           Case No. 19-cv-02250-CRB (PR)
                                   8                    Plaintiff.
                                                                                             ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12           On April 25, 2019, the clerk filed as a new prisoner action a letter from plaintiff
Northern District of California
 United States District Court




                                  13   complaining of the conditions of confinement at Deuel Vocational Institution (DVI) in Tracy,

                                  14   California. On that same date, the court notified plaintiff in writing that the action was deficient

                                  15   because he did not file an actual complaint or pay the requisite filing fee or, instead, submit a

                                  16   signed and completed court-approved in forma pauperis (IFP) application. Plaintiff was advised

                                  17   that failure to file the requested items within 28 days would result in dismissal of the action.
                                                More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  18
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  19   prejudice and the clerk is instructed to close the file.
                                  20
                                               IT IS SO ORDERED.
                                  21
                                       Dated: June 14, 2019
                                  22
                                                                                          ______________________________________
                                  23                                                      CHARLES R. BREYER
                                                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JOHN TAYLOR,
                                   7                                                          Case No. 3:19-cv-02250-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        UNKNOWN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on June 14, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   John Taylor
                                       Deuel Vocational Institution
                                  21   23500 Kasson Road
                                       Tracy, CA 95304
                                  22

                                  23

                                  24   Dated: June 14, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
